[Cite as E. Cleveland v. Zapo, 2011-Ohio-6757.]


                Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96718




                          CITY OF EAST CLEVELAND
                                                        PLAINTIFF-APPELLEE

                                                  vs.

                                      LYNETTE ZAPO
                                                        DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED



                                      Criminal Appeal from the
                                   East Cleveland Municipal Court
                                      Case No. 11 CRB 00243

        BEFORE: S. Gallagher, J., Blackmon, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: December 29, 2011
ATTORNEYS FOR APPELLANT

Robert Tobik
Chief Public Defender

BY: Erika B. Cunliffe
Assistant Public Defender
310 Lakeside Avenue, Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Fernando Mack, Chief Prosecutor
Willa Hemmons, Prosecutor
City of East Cleveland
14340 Euclid Avenue
Euclid, OH 44112




      SEAN C. GALLAGHER, J.:

      {¶ 1} Defendant-appellant Lynette Zapo appeals her conviction in East Cleveland

Municipal Court Case No. 11-CRB-00243.          For the following reasons, we reverse

Zapo’s conviction, vacate her plea, and remand for further proceedings.

      {¶ 2} On March 15, 2011, East Cleveland police officers responded to reports of

domestic violence at 15995 Nelacrest Road.        Upon arriving, the officers observed

Tammy Chizom and Zapo in an intoxicated state and arguing. Witnesses stated that they
were physically assaulting each other.       Both Chizom and Zapo were arrested and

charged with domestic violence.

       {¶ 3} At Zapo’s arraignment, Zapo agreed to plead no contest to disorderly

conduct.   The city amended the complaint to one charge for disorderly conduct in

contemplation of the plea.     Chizom received the same deal.       Both Zapo and Chizom

pleaded no contest, and the trial court found them both guilty. Zapo was sentenced to

180 days in jail with 179 days being suspended, received credit for one day served, fined

$250, and placed on probation for one year subject to anger management sessions.

       {¶ 4} It is from this conviction that Zapo timely appeals, raising one assignment

of error that provides as follows: “The proceedings in East Cleveland Municipal Court

violated Lynette Zapo’s rights under the Fifth, Sixth, and Fourteenth Amendments to the

U.S. Constitution, Article I Section 10 of the Ohio Constitution and Ohio Crim.R. 11.”

Zapo argues that the trial court failed to explain the effect of her plea of no contest to the

petty offense of disorderly conduct as required by Crim.R. 11(E). For the following

reasons, Zapo’s sole assignment of error has merit.

       {¶ 5} It is well settled that if trial courts fail to comply with Crim.R. 11, “courts

must engage in a multitiered analysis to determine whether the trial judge failed to

explain the defendant’s constitutional or nonconstitutional rights and, if there was a

failure, to determine the significance of the failure and the appropriate remedy.” State v.

Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 30. The depth of the

required explanation depends on the level of the offense.
         {¶ 6} In this case, Zapo was convicted of disorderly conduct, which is a

misdemeanor offense subject to a term of imprisonment of up to six months and a fine of

an amount up to $1,000.            Crim.R. 2(D) defines a petty offense as “a misdemeanor other

than serious offense,” which is, in turn, defined as “any felony, and any misdemeanor for

which the penalty prescribed by law includes confinement for more than six months.”

The parties agree that disorderly conduct is a petty offense, and our analysis is

accordingly limited to whether the trial court explained the appropriate constitutional and

nonconstitutional rights for a petty offense.

         {¶ 7} When entertaining pleas to petty offenses, courts “may refuse to accept a

plea of guilty or no contest, and shall not accept such pleas without first informing the

defendant of the effect of the plea of guilty, no contest, and not guilty.” Crim.R. 11(E).

In order to comply with Crim.R.11(E) and notify the defendant of the effect of the plea,

the Ohio Supreme Court has determined that courts must inform the defendant with the

appropriate definition from Crim.R. 11(B) for the plea being entered. State v. Jones,

116 Ohio St.3d 211, 2007-Ohio-6093, 877 N.E.2d 677, ¶ 25. This requirement is a

nonconstitutional one that can be accomplished either orally or in writing.1 Id. at ¶

51-52.       Nevertheless, the language of Crim.R. 11(B) must be used to inform the

defendant of the effect of the plea.




         1
            It is perplexing that the municipal court does not include the Crim.R. 11(B) language on its standard plea
form since this requirement can be accomplished in writing and these types of appeals can be avoided.
         {¶ 8} In State v. Clark, 119 Ohio St.3d 239, the Ohio Supreme Court created an

additional tier of analysis if a court fails to substantially comply with a nonconstitutional

right in felony cases.             This court has since applied Clark to pleas involving petty

offenses.      Parma v. Buckwald, Cuyahoga App. Nos. 92354 and 92356, 2009-Ohio-4032;

compare State v. Taylor, Cuyahoga App. No. 94569, 2010-Ohio-5607.                                  In such cases,

there is another level of inquiry to determine whether the trial court partially or “simply

failed to” comply with Crim.R. 11 that determines whether the defendant must

demonstrate prejudice before the plea must be invalidated. Clark, 119 Ohio St.3d 239.

If the trial court partially complied, the defendant must show prejudice in order to

invalidate the plea.         Id.    For example, if a trial court mentions postrelease control but

fails to explain it, the court partially complied with Crim.R. 11. Id.                        On the other hand,

if the trial court completely fails to comply, then the court must vacate the plea

irrespective of any prejudice to the defendant.                Id.

         {¶ 9} Under the facts of the current case, Zapo pleaded no contest to disorderly

conduct at her arraignment on a domestic violence charge.                          The court failed to notify

Zapo of the effect of the plea in the transcript of proceedings provided in the record.2

Upon initially entering the no contest plea, the trial court directed Zapo to speak with the




         2
            We note that the trial court could have complied with the Crim.R. 11 requirements by giving a blanket
notification to all defendants present for the arraignment process; however, the transcript of proceedings provided for
the purpose of this appeal began with Zapo’s case being called. We, therefore, are limited to reviewing the record
based on the transcript provided.
public defender.3 Zapo’s sole argument is that the trial court failed to advise her of the

nature of a no contest plea.         We agree.

        {¶ 10} The record is devoid of any explanation of the no contest plea that Zapo

entered.     In other words, there was a complete failure to comply with Crim.R. 11(E)

because the trial court failed to mention any of the language of Crim.R. 11(B)(2). Any

prejudice analysis is unnecessary.              Buckwald, 2009-Ohio-4032, ¶ 46.                  “Under these

same circumstances, this court has consistently recognized that such failure amounts to

reversible error and requires that the defendant’s plea be vacated.”                        Parma v. Pratts,

Cuyahoga App. No. 94990, 2011-Ohio-728, ¶ 34; see, also, N. Royalton v. Semenchuk,

Cuyahoga App. No. 95357, 2010-Ohio-6197; Buckwald, 2009-Ohio-4032.                                     The trial

court accordingly erred in accepting Zapo’s plea without notifying her of the effect of that

plea. Zapo’s sole assignment of error is sustained.

        {¶ 11} We reverse Zapo’s conviction, vacate her plea,                      and remand this case to

the lower court for further proceedings consistent with this opinion.

        It is ordered that appellant recover from appellee costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the municipal

court to carry this judgment into execution.




        3
            The transcript of proceedings included a copy of the recording. The transcript 4:13-18 differs from the
recording. The transcript indicates the trial court advised Zapo to speak to the other defendant about her plea.
The recording indicates the trial court advised Zapo to speak to the public defender about her plea.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



SEAN C. GALLAGHER, JUDGE

PATRICIA ANN BLACKMON, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR